Citation Nr: 1446643	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-29 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left leg injury (hereinafter "left leg disability").


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service from June 1951 to April 1953 and from October 1961 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2011 correspondence, the Veteran requested a local hearing before a decision review officer (DRO) at the local RO, which was scheduled for February 26, 2013.  The Veteran did not report for the DRO hearing and did not request the hearing be rescheduled.  In an October 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing to be held at the local RO (Travel Board hearing).  In a February 2014 written statement, the Veteran subsequently withdrew the hearing request.  The Board hearing request is withdrawn.  38 C.F.R. § 20.704 (2013). 

The Board remanded the issue on appeal for further development in April 2014.  Pursuant to the remand instructions, the Veteran was scheduled for a VA examination in May 2014 to assist in determining the etiology of the left leg disorder.  As discussed below, because the Veteran, through his daughter, canceled the scheduled VA examination without explanation (the development ordered by the previous remand), the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.    

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  The Veteran has current left leg disabilities of arthritic disease of the left knee, associated complex tears and fraying of the medial meniscus, and some fraying of the lateral meniscus.

2.  The Veteran experienced a left knee injury in combat during the first period of service in Korea.

3.  Symptoms of a left leg disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The Veteran's left leg disability first manifested many years after service separation and is not causally or etiologically related to active military service.


CONCLUSION OF LAW

A left leg disability was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in September 2009, prior to the initial adjudication in April 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, an article submitted by the Veteran, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In accordance with the Board's April 2014 remand instructions, a VA examination was scheduled for May 2014.  However, reports from the VA Medical Center (VAMC) note that the Veteran, through his daughter, canceled the scheduled VA examination without explanation.  The August 2014 supplemental statement of the case informed the Veteran of the cancellation of the VA examination scheduled for May 2014.  There is no showing in the record of good cause or an explanation for the Veteran's cancellation of the scheduled examination.

There is no indication in the record that the letter notifying the Veteran of the May 2014 VA examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  Rather, the Veteran, through his daughter, specifically called to cancel the scheduled examination.  In short, there is no evidence of any VA error in notifying or assisting the Veteran.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Further, there is sufficient evidence of record to make a decision with regard to the issue on appeal.  The treatment records and service treatment records associated with the claims file provide a complete picture of the treatment of the Veteran's left leg disabilities.  Remand for an additional VA examination is not warranted and the Board will decide the Veteran's claim on the basis of the existing record.  38 C.F.R. § 3.655 (2013).

Additionally, the Veteran withdrew his request for a Board hearing in February 2014.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for Left Leg Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with arthritic disease involving the left knee, associated complex tears and fraying of the medial meniscus, and some fraying of the lateral meniscus.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply. 

For a chronic disease such arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The contention liberally construed for the Veteran is that his left leg disability is related to active service, specifically falling on a slippery and icy slope after a Korean soldier knocked him down during his first period of active service.  See July 2007 claim, September 2009 written statement, October 2011 substantive appeal.  The Veteran contends that, as a result of this in-service injury, he has always experienced pain in his left leg and knee.  See also November 2010 written statement.   

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed left leg disability was not incurred in service, and may not be presumed to be incurred therein.

The Board finds that the Veteran has current left leg disabilities of arthritic disease of the left knee, associated complex tears and fraying of the medial meniscus, and some fraying of the lateral meniscus.  See July 2006 private treatment record.  An August 1999 private treatment record notes a metastatic bone survey indicated arthritic changes in both knees.  A November 1999 private treatment record notes that an isotope bone scan indicated changes in the left knee suggestive of arthritis.  A January 2001 private treatment record notes that an isotope bone scan noted ongoing arthritic and/or post traumatic activity in the left knee region.  An April 2004 private treatment notes that the Veteran reported left thigh pain, that his family thought he fell, and noted an impression of a pulled muscle and myalgia.  VA treatment records dated from April 2006 to September 2009 note that the Veteran has hip and knee pain.  A June 2006 private treatment record notes that the Veteran reported lateral knee pain and a history of an injury during service in Vietnam, but that he did not report the injury when he was discharged.  A July 2006 private treatment record notes that a MRI report reflected fairly severe arthritic disease involving the left knee, associated complex tears and fraying of the medial meniscus, and some fraying of the lateral meniscus.  

Next, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran experienced an in-service injury or illness related to the left leg.  Throughout the course of this appeal, the Veteran has contended that, during active service in Korea during the Korean War, he fell down a slippery and icy slope after a Korean solider knocked into him.  See July 2007 claim, September 2009 written statement, November 2010 written statement, October 2011 substantive appeal.  The Veteran contended that the Korean soldier fell on the Veteran's knee, bending it sideways, and that he was subsequently treated at an aid station.  In the September 2009 written statement, the Veteran reported that he had sustained the left leg injury in "Kumwi Valley, Korea."

While the service treatment records do not reflect any complaint, treatment, or diagnosis of a left leg disorder, VA is prohibited from drawing an inference from silence in the service treatment records in cases involving combat.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis and absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he or she did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that a veteran did not engage in combat.  Id. 

In this case, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran engaged in combat with enemy forces and that a left leg injury occurred in combat.  The Veteran's military occupational specialty (MOS) during his first period of active service was Carpenter (1729) and he was not awarded the Combat Infantryman Badge, Purple Heart Medal, or any other award typically associated with valor or heroism shown while engaged in combat with an enemy force; however, the Veteran's service personnel records indicate, under a section entitled "Combat Record" that the Veteran participated in "Second Korean Winter," "Korea Summer-Fall 1952," and "Third Korean Winter."  Further, the Veteran has made credible and consistent lay statements that he suffered a left knee injury in combat during his first period of service in Korea.  The Board finds that the Veteran engaged in combat and suffered a left knee injury in service.

As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  To the extent the Veteran's left leg disability is manifested by arthritis, there has been no indication that symptoms of left knee arthritis were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  Other than the single left leg injury that was treated at an aide station during the Veteran's first period of active service (that was not recorded in the service treatment records), service treatment records do not indicate any in-service treatment, complaints, findings, or diagnosis of any left leg disorder.

At an April 1953 service separation physical (from the first period of active service), an April 1958 Reserves enlistment physical, a September 1961 re-enlistment physical (for the second period of active service), and June 1962 service separation physical (from the second period of active service), the Veteran's lower extremities were consistently found to be clinically normal.  In April 1958, September 1961, and June 1962 reports of medical history, the Veteran denied swollen or painful joints, arthritis or rheumatism, and a "trick" or locked knee.  

A June 2006 private treatment record notes that the Veteran reported lateral knee pain and a history of an injury during service in Vietnam, but that he did not report the injury when he was discharged from service.  The Board finds that the Veteran's in-service history of symptoms (i.e., repeatedly denying problems with the lower extremities) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a left leg disorder during service.  38 C.F.R. 
§ 3.303(b).    

On the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left leg disorder since service separation from either period of service.  As noted above, at April 1958, September 1961, and June 1962 physical (during the Veteran's second period of active service and Reserve service), the Veteran's lower extremities were consistently found clinically normal.  In April 1958, September 1961, and June 1962 reports of medical history, the Veteran denied swollen or painful joints, arthritis or rheumatism, and a "trick" or locked knee.

Left knee arthritis was first noted decades after service in November 1999.  The first recorded symptomatology of a left leg disorder is found in August 1999.  This treatment comes over 37 years after service separation and over 46 years since the period of service the Veteran alleged the left leg injury occurred.  Subsequently, an April 2004 private treatment note reflects a report of post-service fall.  While not dispositive, the post-service evidence does not reflect complaints or treatment related to a left leg disorder for more than four decades following the first period of active service.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

In July 2007, September 2009, and November 2010 written statements, the Veteran contended that he has always experienced pain in the left leg and knee area since the alleged left knee injury during the first period of active service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board finds that the Veteran's more recent statements asserting continuity of symptoms since service are inconsistent with, and outweighed by, the other lay and medical evidence of record, including the Veteran's own contemporaneous histories presented during service and at service separation.  The Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The in-service history of symptoms at the time of service enlistment and separation from the second period of active service and during Reserve service is more contemporaneous to the claimed in-service and immediate post-service symptoms, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey, 6 Vet. App. at 394; Madden, 125 F.3d at 1481.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. §  3.303(b).   

The first notation of symptomatology potentially related to a left leg disorder was in August 1999, over 37 years after service separation and over 46 years since the period of service during which the left leg injury occurred; therefore, a left leg disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  Based on the above, the Board finds the criteria for presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the weight of the evidence is against presumptive service connection.

The Board further finds that the weight of the competent evidence demonstrates that the current left leg disabilities are not otherwise related to active service, including to the left leg injury during the first period of active service.  The VA and private treatment records detail that the Veteran reported problems with his left leg including pain, but the records do not relate the Veteran's current left leg disability to active service.  

In support of his claim, the Veteran submitted an article entitled "Giving Back to Vets."  The article provides information about a different veteran who served during the Korean War and her service-connected posttraumatic stress disorder (PTSD).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  The article submitted by the Veteran provides information about a different veteran's service connection claim for PTSD and does not have any tendency to relate the Veteran's left leg disability to service.

Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson,	 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as arthritic disease of the left knee, complex tears and fraying of the medial meniscus, and fraying of the lateral meniscus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing required diagnosing, and manifests symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current left leg disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  

Additionally, the symptoms of left leg pain overlap with other disorders.  To differentiate pain attributable to arthritis from pain due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of leg pain, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  Here, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of the current left leg disabilities.  Based on the above, the Board does not find the Veteran competent to provide an opinion of nexus between his current left leg disability and service.  

Further, as noted above, the Veteran did not report to the scheduled May 2014 VA examination.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood, 1 Vet. App. 190; see also Turk, 21 Vet. App. at 568.   As such, there is no competent evidence of record suggesting a causal relationship between the Veteran's left leg disability and service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's left leg disability was not incurred in active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left leg disability, to include arthritic disease of the left knee, complex tears and fraying of the medial meniscus, and fraying of the lateral meniscus, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


